           Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
PAUL DIBIASE,                                                  :
                                                               :
                           Petitioner,                         :
                                                               :      OPINION & ORDER
                  -against-                                    :
                                                               :             16 CV 4722 (ER)
UNITED STATES OF AMERICA.                                      :             12 CR 0834 (ER)
                                                               :
                           Respondent.                         :
---------------------------------------------------------------x

RAMOS, D.J.:
        Petitioner Paul DiBiase (“DiBiase”) moves to vacate, set aside or correct his sentence

pursuant to 28 U.S.C. § 2255, alleging that the ineﬀective assistance of counsel he received

resulted in an illegal sentence. Doc. 6. DiBiase’s sentence of 324 months included an

enhancement under the Armed Career Criminal Act (“ACCA”) that subjected him to a minimum

of 15 years in prison, a provision later invalidated by the Supreme Court in Johnson v. United

States, 135 S. Ct. 2552 (2015).

        DiBiase asserts that his sentence is unlawful because he never qualiﬁed for an ACCA

enhancement. DiBiase is presumptively blocked from making this claim, however, by a

provision in his plea agreement waiving collateral attacks. DiBiase argues that this waiver does

not apply for two reasons. First, DiBiase argues that because his sentence was illegal, the waiver

does not apply. Second, DiBiase contends that his counsel, Jeﬀrey Chartier, rendered ineﬀective

assistance of counsel at the plea and sentencing, and that he is therefore permitted to challenge

the validity of his sentence notwithstanding the collateral attack waiver.

        Because DiBiase’s arguments do not rebut the presumptive enforcement of the collateral

attack waiver, his motion to vacate, set aside or correct his sentence or alternatively to hold an

evidentiary hearing is DENIED.
          Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 2 of 12



I.      FACTUAL BACKGROUND
        A. �e Initial Oﬀense
        DiBiase participated in a home invasion scheme alongside two others, including his

brother, Daniel DiBiase. Doc. 4-1 at 1. For more than a year, they planned and conducted

robberies and burglaries of upscale homes in Westchester County, New York and Fairﬁeld

County, Connecticut. 12-CR-0834 Doc. 176 at 4 (Gov’t Opp.). From August 2011 until their

capture on October 17, 2012, their enterprise committed approximately 28 home invasions,

including ﬁve conﬁrmed gun-point robberies, and roughly two dozen other burglaries. Id. at 5.

�e enterprise transported the stolen goods to Duchess County, New York, and laundered the

criminal proceeds through a fence in Manhattan. Id. at 4.
        B. �e Charges and Plea
        On November 15, 2012, DiBiase was charged in a four-count indictment with two counts

of interstate travel with intent to commit a crime of violence to further criminal activity, one

count of use of a ﬁrearm in furtherance of such a crime, and one count of possessing a ﬁrearm

after having been convicted of a felony. Doc. 27 at 15. On February 24, 2014 a two-count

superseding Information was ﬁled, alleging one count of conspiracy to conduct a racketeering

enterprise pursuant to 18 U.S.C. § 1962(d) and one count of being a felon in possession of a

ﬁrearm after having been previously convicted of three violent felonies pursuant to 18 U.S.C. §§

922(g) and 924(e). 1 Id. at 15.

        DiBiase entered into a plea agreement with the Government dated June 18, 2014, which

he signed on June 20, 2014 prior to his guilty plea that same day. Id. at 15. DiBiase

acknowledged that he read the plea agreement and understood it. Id. at 15–16. In the plea

agreement, DiBiase stipulated that the applicable Sentencing Guidelines range was 292 to 365

months’ imprisonment because, among other things: (1) ﬁrearms were brandished during

multiple robberies, implicating U.S.S.G. § 2B3.1(b)(2)(C); (2) victims sustained bodily injuries,


1
 DiBiase’s memorandum also includes a reference to 18 U.S.C. § 924(c)(2)(A)(ii), which is a section that does not
exist. Doc. 27 at 15; United States v. DiBiase, 649 F. App'x 77, 79 (2d Cir. 2016) (noting this reference was a
“typographical error” because it is “a section that does not exist.”).



                                                        2
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 3 of 12




implicating U.S.S.G. § 2B3.1(b)(3)(A); (3) victims were physically restrained to facilitate

robberies, see U.S.S.G. § 2B3.1(a)(4); (4) the cumulative loss exceeded $1.5 million, implicating

U.S.S.G. § 2B3.1(b)(7)(G); and (5) the defendant was an organizer and leader of the criminal

activity, implicating U.S.S.G. § 3B1.1(a).

       �e plea agreement included a waiver provision pursuant to which DiBiase agreed that he

would “not ﬁle a direct appeal; nor bring a collateral challenge, including but not limited to an

application under title 28, United States Code, Section 2255 . . .; nor seek a sentence

modiﬁcation . . . of any sentence within or below the Stipulated Guidelines Range of 292 to 365
months’ imprisonment.” Doc. 27 at 16.

       �e plea agreement listed three prior convictions: (1) a 1985 Texas conviction for

burglary of a habitation; (2) a 1992 Connecticut conviction for burglary and robbery; and (3) a

1993 New Jersey conviction for burglary. Doc. 27 at 16. Each of these felonies were referred to

as “violent felonies” in the plea agreement, without any deﬁnition of the legal meaning of the

term “violent felony.” Id. at 6. At the July 20, 2014 plea hearing, the Court asked DiBiase, “Do

you admit those felony convictions?” to which DiBiase replied, “Yes.” Id. at 17.

       At the Government’s request, the Court also asked DiBiase “do you conﬁrm that [the

three felonies] were burglaries or otherwise violent felonies?” to which DiBiase replied, “Yes,

sir.” Id. �ere was no discussion of the meaning of the ACCA term “violent felonies” or

discussion of the details of DiBiase’s three prior felonies. Id. Lastly, the Court informed

DiBiase that a conviction on Count Two (felon-in-possession) carried a ﬁfteen-year mandatory

minimum term of imprisonment pursuant to the ACCA enhancement. See DiBiase, 649 Fed.

App’x at 78 (citing Fed. R. Crim. P. 11(b)(1)(I) (“[T]he district court properly informed DiBiase

that a conviction on Count Two carried a ﬁfteen-year mandatory minimum term of

imprisonment.”).




                                                 3
           Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 4 of 12



         C. DiBiase’s Objection to the Pre-Sentencing Report
         On November 11, 2014, DiBiase ﬁled a pro se objection to his Pre-Sentence Investigation

Report (“PSR”) despite having not yet received a draft of the PSR. 2 Doc. 27 at 18. DiBiase

objected because, after his guilty plea, he had learned that his Texas burglary conviction did not

qualify as a “violent felony” under the ACCA and therefore that it did not qualify as a predicate

conviction for an ACCA sentence enhancement. Id.

         DiBiase’s objection was discussed before the Court at a January 16, 2015 status

conference. Chartier requested time from the Court “to look further into that matter, and see if I

will be adopting that or not. I do want to look into the Texas situation that is addressed in there.

I have not had an opportunity to do so.” Id.; 12-CR-0834 Doc. 81 at 2, 10 (“Jan. 16, 2015

Transcript”).

         �e Government stated that “[t]o the extent that any of the arguments that [Mr. DiBiase

or his counsel] may elect to press . . . in connection with sentencing are inconsistent with the

facts or the calculations to which we stipulated in his plea agreement, the government will, of

course, view that as a breach of the plea agreement and that may have adverse consequences for

the defendant.” Id. at 19. �e Court restated the Government’s position to DiBiase and asked

DiBiase if he understood. Id. �e Court explained to DiBiase that if he wished to press the

argument, the Government might take the position that he breached the plea agreement.

DiBiase’s counsel responded that he discussed “what was just mentioned” with DiBiase and that

DiBiase wanted to withdraw the motion. Id. DiBiase then stated on the record, “I withdraw it.”

Id.




2
 At DiBiase’s February 27, 2015 sentencing, the Court became aware that DiBiase had not been provided with a
copy of his PSR until that day. Doc. 27 at 20. �e Court stated that “it is shocking” that “this defendant in this case
facing so much time has never seen the presentence report until now.” Id. Despite Chartier assuring the Court that
he had reviewed the PSR with DiBiase even if he had not provided DiBiase with his own copy, the Court aﬀorded
DiBiase an opportunity to review the PSR with counsel during a recess. Id.; 12-CR-0834 Doc. 74 at 4–5




                                                          4
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 5 of 12



       D. Sentencing
       At sentencing held on February 27, 2015, the Court adopted the Sentencing Guidelines as

set forth in the PSR, ﬁnding DiBiase’s combined total oﬀense level to be 36. Doc. 27 at 20–21.

Although DiBiase’s criminal history category was V, it was enhanced to VI pursuant to the

ACCA. Id. �e combination of this oﬀense level and criminal history yielded a Guidelines

range of 324 to 405 months, which was higher than the guideline range of 292–365 the parties

had stipulated to. Id. at 18. DiBiase was sentenced to a total of 324 months, 144 months on

Count One and 180 on Count Two. Id. at 20. �e Court entered Judgment on March 6, 2015

sentencing DiBiase to concurrent terms of imprisonment of 240 months on Count One and 324

months on Count Two. Id. On March 16, 2015, the Court ﬁled an Amended Judgment

correcting a clerical mistake. No. 12-CR-0834, Doc. 70.
       E. Direct and Collateral Appeals
       On June 26, 2015, four months after DiBiase was sentenced, the United States Supreme

Court in Johnson v. United States held that the provision of ACCA permitting sentence

enhancements based on three prior convictions for “violent felonies” violated due process

because it is unconstitutionally vague. 135 S. Ct. 2551, 2563 (2015). Anticipating a ﬂood of 28

U.S.C. §§ 2255 and 2241 petitions before the one-year anniversary of Johnson, Chief Judge

Colleen McMahon issued a standing order permitting initial applications on or before June 27,

2016 to be supplemented by more fully argued briefs ﬁled on a future date. Doc. 2.
       DiBiase appealed the Amended Judgment, which the Second Circuit aﬃrmed. United

States v. DiBiase, 649 Fed. App’x 77 (2d Cir. 2016). �e Second Circuit noted that “[t]o the

extent that DiBiase argues that he received ineﬀective assistance of counsel in entering into the

plea agreement (or otherwise), we decline to address these issues on direct appeal. DiBiase may

raise these claims in a collateral proceeding.” Id. at 79.

       DiBiase, acting pro se, ﬁled the instant motion on June 17, 2016. Doc. 1. He then ﬁled a

request for counsel on July 14, 2016. Doc. 3. DiBiase amended his motion on November 3,




                                                  5
          Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 6 of 12




2016. Doc. 6. �e Court granted his request for pro bono counsel on February 6, 2017. 3 Doc. 8.

DiBiase’s counsel ﬁled a supplemental memorandum of law in support of his motion. Doc. 173.

�e Government opposed on November 13, 2018 and DiBiase’s counsel replied on December 3,

2018. Gov’t Opp.; Doc. 29.
II.     LEGAL STANDARD
        Section 2255 enables a prisoner who was sentenced by a federal court to petition the

sentencing court to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Such a

motion must allege that (1) the sentence violated the Constitution or the laws of the United

States; (2) the court did not have jurisdiction to impose the sentence; (3) the sentence exceeded

the maximum sentence authorized by law; or (4) the sentence “is otherwise subject to collateral

attack.” Id. A “collateral attack on a ﬁnal judgment in a federal criminal case is generally

available under § 2255 only for a constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes ‘a fundamental defect which inherently results in

a complete miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)

(quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

        An evidentiary hearing shall be granted with respect to a § 2255 petition “[u]nless the

motion and the ﬁles and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b). To avoid summary dismissal without the beneﬁt of a hearing, a

petitioner is required to establish only that his claim is plausible. See Puglisi v. United States,

586 F.3d 209, 213 (2d Cir. 2009). However, if the record contradicts the petitioner’s factual

assertions, the court is not required to assume that the claims are credible. Id. at 214. After it has

reviewed both the petitioner’s submissions and the underlying record, the court determines

whether the petitioner may be able to establish a prima facie case at a hearing and, if material

facts are in dispute, a hearing should usually be held. Id. at 213.


3
 DiBiase’s habeas attorney requested to be relieved and that new counsel be appointed on May 8, 2020. Doc. 33.
New counsel was appointed on May 12, 2020. 12-CR-0834 Doc. 208.




                                                       6
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 7 of 12



III.   DISCUSSION
       DiBiase is presumptively blocked from collaterally attacking his sentence because his

plea agreement includes a provision waiving his right to appeal or collaterally attack his

sentence. Indeed, “‘[w]aivers of the right to appeal a sentence are presumptively enforceable.’”

United States v. Riggi, 649 F.3d 143, 147 (2d. Cir. 2011) (quoting United States v. Arevaleo

(Vigil), 628 F.3d 93, 98 (2d Cir. 2010)). Accordingly, before the Court reaches the merits of

DiBiase’s request, the Court must consider whether DiBiase’s right to collaterally attack his

sentence was validly waived.

       However, a defendant may show that a waiver of his appellate rights is unenforceable

       (1) when the waiver was not made knowingly, voluntarily, and competently, (2)
       when the sentence was imposed based on constitutionally impermissible factors,
       such as ethnic, racial, or other prohibited biases, (3) when the government
       breached the plea agreement, or (4) when the sentencing court failed to enunciate
       any rationale for the defendant’s sentence, thus amount[ing] to an abdication of
       judicial responsibility subject to mandamus.
Sanford v. United States, 841 F.3d 578 (2d Cir. 2016).

       On their face, DiBiase’s requests are blocked by a waiver of his right to appeal or

collaterally attack and he fails to demonstrate that his waiver is void. �ough he argues that the

waiver is void because of a change in law, because his sentence was illegal, and because it was

agreed to under ineﬀective assistance of counsel, these arguments are not persuasive. First,

Circuit precedent squarely holds that Johnson did not void collateral attack waivers on sentences

enhanced by the ACCA. Second, DiBiase’s argument about the illegality of his sentence does

not qualify for a collateral attack under one of the four Sanford categories. �ird, DiBiase does

not rebut the strong presumption of eﬀective counsel because it is not clear that his attorney

forwent any fruitful avenues of argument.
       A. DiBiase’s Waiver is Not Voided by a Change in the Law
       DiBiase argues that because his sentence was unlawful, waiver cannot bar collateral

attack. DiBiase’s argument relies on United States v. Torres, 828 F.3d 1125 (9th Cir. 2016),




                                                 7
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 8 of 12




which holds that “waiver of appellate rights will also not apply if a defendant’s sentence is

‘illegal,’ which includes a sentence that ‘violates the Constitution . . ..” Doc. 27 at 44.

       �is argument fails. DiBiase is correct that the Constitution imposes limitations on plea

agreements. See United States v. Rosa, 123 F.3d 94, 101 (2d Cir. 1997) (noting that courts will

“certainly often be willing to set aside the waiver and accept appeal when constitutional concerns

are implicated . . .”). However, the Second Circuit has squarely addressed plea agreements

waiving appeal of pre-Johnson ACCA enhanced sentences, holding them to be presumptively

valid. United States v. Blackwell, 651 Fed. Appx. 8, 9–10 (2d Cir. 2016) (concluding that
defendant’s argument that his Guidelines range was improperly calculated in light of Johnson

was barred by the waiver provision of the plea agreement). “Because [petitioner’s] sentence

conformed to his plea agreement, he received the beneﬁt of that agreement and he has waived

any challenge to his sentence on the basis of Johnson. Id. (citing United States v. Morgan, 406

F.3d 135, 137 (2d Cir. 2005)).
       B. DiBiase’s Waiver is Not Voided due to an Illegal Sentence
       DiBiase argues that his waiver is void because the Court did not analyze whether his past

felonies qualiﬁed as predicate felonies for an ACCA enhancement. DiBiase cites no authority

indicating that such an argument qualiﬁes for a collateral attack under one of the four Sanford

categories. 841 F.3d 578. Instead, DiBiase cites three out of District opinions indicating that

pleas to ACCA enhancements under the modiﬁed approach may only be accepted with analysis

of whether the underlying felonies satisfy the ACCA. Doc. 27 at 51. Given the clear categories

of Sanford, and DiBiase’s failure to frame his argument within one of these categories, this

argument fails.
       C. DiBiase’s Claim of Ineﬀective Assistance of Counsel Does Not Entitle Him to an
          Evidentiary Hearing
       DiBiase argues that his collateral attack is not waived because he agreed to the waiver

while suﬀering ineﬀective assistance of counsel. To qualify for an evidentiary hearing on an

ineﬀective assistance of counsel claim, the petitioner needs to establish a plausible claim, not that



                                                   8
          Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 9 of 12




he will succeed on that claim. Raysor v. United States, 647 F.3d 491, 494 (2d Cir. 2011) (citing

Puglisi v. United States, 586 F.3d 209, 213 (2d Cir.2009)). Moreover, “[t]he procedure for

determining whether a hearing is necessary is in part analogous to . . . a summary judgment

proceeding . . . . If material facts are in dispute, a hearing should usually be held, and relevant

ﬁndings of facts made.” Id.
            The Collateral Review Waiver Does Not Preclude DiBiase’s Claim That His Counsel
            Was Ineﬀective During Plea Negotiations
        Appeal waivers contained in plea agreements are presumptively enforceable as long as

they are entered into knowingly and voluntarily. United States v. Salcido-Contreras, 990 F.2d

51, 53 (2d Cir. 1993) (per curiam) (“In no circumstance . . . may a defendant, who has secured

the beneﬁts of a plea agreement and knowingly and voluntarily waived the right to appeal a

certain sentence, then appeal the merits of a sentence conforming to the agreement.”).

        However, “a waiver of appellate or collateral attack rights does not foreclose an attack on

the validity of the process by which the waiver has been procured, here, the plea agreement.”

Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192, 195 (2d Cir. 2002); United States v.

Hernandez, 242 F.3d 110, 113-14 (2d Cir. 2001) (per curiam) (“Even if the plain language of the

plea agreement barred this appeal, we would not enforce such a waiver of appellate rights in this

case because the defendant is challenging the constitutionality of the process by which he waived

those rights.”).
        Here, DiBiase claims that his attorney failed to investigate the statutory predicates

supporting his ACCA enhancement and that, as a result, his sentence was erroneously enhanced.

See Doc. 27 at 15, 63, 67; Doc. 29 at 7. Counsel’s purported failure to investigate whether

DiBiase’s prior convictions qualiﬁed him for an ACCA sentence enhancement allegedly rendered

the plea-bargaining process itself—along with counsel’s recommendation that Petitioner sign the

plea agreement—constitutionally inﬁrm. Because this claim goes to the validity of the process

by which the waiver was obtained, that claim is not precluded by the collateral appeal waiver.

Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192, 195 (2d Cir. 2002).



                                                  9
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 10 of 12



           The Record Shows That Counsel Acted Reasonably in Not Challenging the Sentencing
           Enhancements
       DiBiase argues that he received ineﬀective assistance of counsel because his attorney

failed to investigate whether DiBiase’s prior conviction qualiﬁed as a predicate felony under the

ACCA. �is argument fails. To show ineﬀective assistance of counsel, the representation from

counsel must fall below an objective standard of reasonableness. Strickland, 466 U.S. at 687–88.

�is standard requires more than mere deviation from best practices or common practices; it

must amount to incompetence under prevailing professional norms. Harrington v. United States,

689 F.3d 124, 129–30 (2d Cir. 2013). Moreover, there is a strong presumption that counsel’s

conduct is professionally reasonable. United States v. Venturella, 391 F.3d 120, 135 (2d Cir.

2004) (internal quotation marks omitted).

       For example, failure to investigate a legal issue can constitute constitutionally ineﬀective

counsel if such an issue is signiﬁcant and obvious. Weingarten v. United States, 2017 U.S. App.

LEXIS 13586, at *8 (2d Cir. July 27, 2017) (“[F]ailure to raise an argument may, in some

instances, constitute deﬁcient performance . . . . [such as] omit[ing] signiﬁcant and obvious

issues while pursuing issues that were clearly and signiﬁcantly weaker.”); see also Saxon v.

United States, 16-cv-2735, 2017 U.S. App. LEXIS 10564, at *619 (2d Cir. June 13, 2017)

(citations omitted) (quotations omitted) (“omissions [that] cannot be explained convincingly as

resulting from a sound trial strategy, but instead arose from oversight, carelessness, ineptitude, or
laziness are errors indicative of deﬁcient performance . . . . [e.g.] failing to research the relevant

law.”). However, counsel is not ineﬀective when an attorney “fails to forecast changes or

advances in the law.” United States v. Kimber, 777 F.3d 553, 563 (2d Cir. 2015).

       DiBiase contends that his counsel failed “to ascertain the law and provide accurate

information on the law to Mr. DiBiase in order to enable him to make an informed and intelligent

decision on whether and how best to plead guilty.” Doc. 27 at 50. �is argument fails to rebut

the strong presumption that counsel was eﬀective. It is true that after DiBiase ﬁled his pro se

motion challenging the PSR in his criminal case, his counsel at the time made statements in



                                                  10
         Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 11 of 12




Court that plausibly indicate counsel did not investigate DiBiase’s prior convictions before

negotiating a plea with the Government. Doc. 27 at 5–6. �ere was, however, nothing to

investigate. DiBiase does not argue that his predicate felonies failed to satisfy ACCA

requirements at the time of his plea. Doc. 27 at 53–55. Nor can he. Circuit precedent at the

time held that “burglary itself is a crime that inherently involves a risk of personal injury.”

United States v. Lynch, 518 F.3d 164, 169 (2d Cir. 2008) (citing United States v. Andrello, 9 F.3d

247, 249–50 (2d Cir. 1993).

       While DiBiase contends that, notwithstanding Lynch, a close analysis of predicate
felonies is required to establish that applicability of an ACCA enhancement, this argument

misunderstands the posture of his motion. Doc. 29 at 5–6 (arguing that crime-by-crime analysis

is required by Taylor v. United States, 495 U.S. 575, 601 (1990) and related cases). DiBiase

must rebut the strong presumption that his counsel was eﬀective. �is does not mean DiBiase

must show that a Taylor analysis by his counsel may have found DiBiase’s predicate felonies

failed to qualify for an ACCA enhancement. Rather, DiBiase must show that there was such an

obvious case for such a ﬁnding that his counsel was obliged to conduct the analysis. Strickland,

466 U.S. at 690-91 (“In an ineﬀectiveness case, a particular decision not to investigate must be

directly assessed for reasonableness in all the circumstances, applying a heavy measure of

deference to counsel’s judgments.”). DiBiase does not even conduct such an analysis in his

instant brief, so it is not established that this was an obvious, non-frivolous argument to make.

See Weingarten, 2017 U.S. App. LEXIS 13586, at *8 (“[F]ailure to raise an argument may, in

some instances, constitute deﬁcient performance . . . . [such as] omit[ing] signiﬁcant and

obvious issues while pursuing issues that were clearly and signiﬁcantly weaker.”).

       Given the Second Circuit’s then-position that “burglary itself is a crime that inherently

involves a risk of personal injury,” Lynch, 518 F.3d at 169 (citation omitted), and no indication

that a Taylor analysis would bear fruit, it is no failing by DiBiase’s counsel to forgo performance

of a fruitless investigation. See Strickland 466 U.S. at 691 (“counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular investigations


                                                  11
          Case 1:12-cr-00834-ER Document 211 Filed 05/29/20 Page 12 of 12




unnecessary. In any ineﬀectiveness case, a particular decision not to investigate must be directly

assessed for reasonableness in all the circumstances, applying a heavy measure of deference to

counsel's judgments.”).

         In other words, DiBiase does not present a plausible claim that he received ineﬀective

assistant of counsel.
IV.      CONCLUSION
         For the reasons set forth above, the Court denies DiBiase’s motion to vacate, set aside, or

correct his sentence pending an evidentiary hearing.


         It is SO ORDERED.


Dated:    May 29, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                 12
